Citation Nr: 1823201	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  06-08 306	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for prostatitis. 

2. Entitlement to service connection for benign prostatic hyperplasia (BPH).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel





INTRODUCTION

The Veteran served on active duty from October 1984 to December 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2005 of a Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

In February 2018, prior to the promulgation of a decision in the appeal, the RO granted service connection for prostatitis and BPH; the Veteran was notified of the decision in March 2018.


CONCLUSION OF LAW

The appeal is dismissed.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  In July 2008, the Board remanded the issues of entitlement to service connection for prostatitis, BPH, rhinitis, allergies, bilateral knee arthritis, and bilateral ankle arthritis for additional development.  In May 2015, the RO granted service connection for allergic rhinitis (claimed as rhinitis and allergies); bilateral knee chondromalacia with degenerative joint disease; and bilateral ankle arthritis with chronic sprain.  Therefore, these issues were granted in full and the appeals for service connection for prostatitis and BPH remained pending for Board consideration. 

In February 2018, the RO granted service connection for prostatitis and BPH.  The Veteran was notified of this decision in March 2018.  Therefore, these issues were granted in full and are no longer before the Board.

As there remain no issues before the Board for adjudication, the appeal is dismissed.


ORDER

The appeal is dismissed.




		
LANA K. JENG
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


